DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The Examiner acknowledges the foreign priority document filed on 12/14/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 was filed after the mailing date of the Ex parte Quayle action on 12/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendment to the specification has overcome the objection to the abstract from the previous office action mailed on 12/21/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "transmission element," "last dose lock-out mechanism," and "injector element" in claim 1, 6 and 8, respectively.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-10 are allowable.
The following is an examiner's statement of reasons for allowance: The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed Injector Pen.
The closest prior art of record is Kiilerich (WO 2018/041899 Al).
Regarding claim 1, Kiilerich fails to teach among all the limitations or render obvious an injector pen as claimed, which includes the structures of a piston rod guide; a piston rod driver configured to rotate without axial movement relative to the piston rod guide; a piston rod coupled to the piston rod driver and to the piston rod guide such that rotation of the piston 
Kiilerich discloses an injector pen, comprising: a piston rod guide (Fig, 14, thread housing nut 407); a piston rod driver (Fig. 17, piston rod driver 430} configured to rotate without axial movement relative to the piston rod guide (Pg. 21, In. 1-5); a piston rod (Fig, 21, rod 420) coupled to the piston rod driver (Fig. 17, piston rod driver 430) and to the piston rod guide (Fig. 14, thread housing nut 407) such that rotation of the piston rod driver (Fig. 17, piston rod driver 430) drives axial movement, of the piston rod relative to the piston rod guide (Pg. 19, in. 27-30 and Pg. 21, in. 1-5); a first circular ratchet (Fig. 14, housing ratchet segments 405 and Fig. 15, flexible ratchet arm 435) that constrains the piston rod driver (Fig. 17, piston rod driver 430) to rotate only in a first rotary direction, which drives the piston rod to move in a first axial direction (Pg. 21, in. 1-5); a transmission element (Fig. 16, drive tube 460); and a second circular ratchet (Fig. 15, tubular ratchet member 440) that selectively engages the transmission 
In contrast, the piston rod driver (430) of Kiilerich is axially moved with respect, to the piston rod guide (Fig, 14, thread housing nut 407, Page 19, In. 14-17 of Kiilerich), the transmission element (Fig. 16, drive tube 460) of Kiilerich moves axially with respect to the piston rod guide (Fig. 14, thread housing nut 407, Page 20, In. 27-33 of Kiilerich). Furthermore the transmission element (Fig. 16, drive tube 460) of Kiilerich does not have the helical threads that are non-self-locking with the injector element (actuator member 490 of Kiilerich),
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE J EFTA whose telephone number is (571)272-2073.  The examiner can normally be reached on Monday-Friday 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE J. EFTA/Examiner, Art Unit 3783                 
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783